SWAN, District Judge.
The question of jurisdiction having been practically waived by the submission of the cause upon the merits and without objection by the defendant, and the facts being undisputed, the only inquiry which remains is as to ruling of the referee holding valid the chattel mortgage to the Xational Dank of Battle *190Creek as against creditors of the bankrupt who neither gave nor extended credit while that mortgage was withheld from record. The finding of the referee is approved, and the petition of the trustee is denied.